Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Marlena Burt Registration No: 68750 on July 22, 2022 authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 

Listing of Claims:
1.	(Currently Amended)	A non-transitory computer-readable medium embodying a program executable in a mobile computing device, wherein when executed the program causes the mobile computing device to at least:
receive 
receive a first user request to perform a first authenticated action;
in response to receiving the first user request, determine that the Internet connection to the web service is available;
in response to determining that the Internet connection to the web service is available, initiate the first authenticated action based at least in part on sending a first message to the web service via the Internet connection;
receive a second user request to perform a second authenticated action;
in response to receiving the second user request, determine that the Internet connection to the web service is unavailable; [[and]]
encrypting a second message using the cryptographic key; and
in response to determining that the Internet connection to the web service is unavailable, initiate the second authenticated action without switching to a different application, the second authenticated action being initiated based at least in part on sending [[a]] the encrypted second message to a mobile network operator service using Unstructured Supplementary Service Data (USSD)

2.	(Original)	The non-transitory computer-readable medium of claim 1, wherein the first authenticated action and the second authenticated action comprise at least one of: a payment action, an order placement action, or a shopping cart modification action.

3.	(Original)	The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the mobile computing device to at least:
generate a first confirmation user interface in response to receiving a first confirmation via the Internet connection that the first authenticated action has been performed; and
generate a second confirmation user interface in response to receiving a second confirmation via USSD that the second authenticated action has been performed, wherein the second confirmation user interface excludes a particular functionality included in the first confirmation user interface.

4.	(Original)	The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the mobile computing device to at least:
determine the second authenticated action based at least in part on first data scanned from a two-dimensional barcode; and
generate a confirmation user interface in response to receiving a confirmation that the second authenticated action has been performed, the confirmation user interface generated based at least in part on second data scanned from the two-dimensional barcode.

5.	(Original)	The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the mobile computing device to at least receive the second user request from another mobile computing device connected to the mobile computing device via a personal area network connection.

6.	(Currently Amended)	A system, comprising:
a first computing device; and
an application executable in the first computing device, wherein when executed the application causes the first computing device to at least:
receive a cryptographic key via an Internet connection to a second computing device; and
determine that a first authenticated action is to be performed;
determine that [[an]] the Internet connection to [[a]] the second computing device is available;
initiate the first authenticated action based at least in part on sending a first message to the second computing device via the Internet connection
determine that a second authenticated action is to be performed;
determine that the Internet connection to the second computing device is unavailable; [[and]]
encrypt at least a portion of a second message using the cryptographic key; and
initiate the second authenticated action without switching to a different application, the second authenticated action being initiated based at least in part on sending [[a]] the encrypted second message to a third computing device corresponding to a mobile network operator using Unstructured Supplementary Service Data (USSD).

7.	(Original)	The system of claim 6, wherein when executed the application further causes the first computing device to at least:
receive a first confirmation from the second computing device via the Internet connection, the first confirmation indicating that the first authenticated action has been performed; and
receive a second confirmation from the third computing device via a non-Internet channel, the second confirmation indicating that the second authenticated action has been performed.

8.	(Original)	The system of claim 7, wherein when executed the application further causes the first computing device to at least:
generate a first user interface that presents the first confirmation and includes at least one component to cause network content to be requested by the application; and
generate a second user interface that presents the second confirmation and omits the at least one component.

9.	(Cancelled).

10.	(Original)	The system of claim 6, wherein when executed the application further causes the first computing device to at least:
receive a plurality of authentication tokens via the Internet connection; and
include a particular authentication token from the plurality of authentication tokens in the second message.

11.	(Original)	The system of claim 6, wherein when executed the application further causes the first computing device to at least receive a request to perform the second authenticated action from a fourth computing device connected to the first computing device via a personal area network connection.

12.	(Currently Amended)	A method, comprising:
receiving, via the first computing device, a cryptographic key using an Internet connection;
determining, via a first computing device, that an authenticated action is requested to be performed;
determining, via the first computing device, that Internet connectivity is unavailable to the first computing device; and
encrypting, via the first computing device, a message using the cryptographic key; and
initiating, via the first computing device, the authenticated action without switching to a different application using a communication channel that connects the first computing device to a second computing device, wherein the Internet is inaccessible through the communication channel, wherein initiating the authenticated action further comprises sending the encrypted message to the second computing device via Unstructured Supplementary Service Data (USSD).

13.	(Original)	The method of claim 12, wherein the authenticated action comprises a first authenticated action, and the method further comprises:
determining, via the first computing device, that a second authenticated action is requested to be performed;
determining, via the first computing device, that the Internet connectivity is available to the first computing device; and
initiating, via the first computing device, the second authenticated action using an Internet connection to a third computing device.

14.	(Cancelled)	

15.	(Currently Amended)	The method of claim 12, further comprising:
receiving, via the first computing device, an authentication token using [[an]] the Internet connection prior to determining that the Internet connectivity is unavailable to the first computing device; and
generating, via the first computing device, [[a]] the message to include the authentication token


16.	(Original)	The method of claim 12, further comprising: 
receiving, via the first computing device, a confirmation using the communication channel that the authenticated action has been performed; and
causing, via the first computing device, a user interface including the confirmation to be presented.

17.	(Original)	The method of claim 12, wherein determining that the authenticated action is requested to be performed further comprises receiving, via the first computing device, a user request to perform the authenticated action via a user interface.

18.	(Currently Amended)	The method of claim 12, wherein the second computing device corresponds to a mobile network operator

19-20.	(Cancelled)	 

21.	(New) The non-transitory computer-readable medium of claim 1, wherein when executed the program further causes the mobile computing device to at least:
	receive an authentication token using the Internet connection; and
	include the authentication token in the second message.

22.	(New) The system of claim 6, wherein the first authenticated action and the second authenticated action comprise at least one of: a payment action, an order placement action, or a shopping cart modification action.

23.	(New) The method of claim 12, further comprising:
receiving, via the first computing device,  a confirmation that the second authenticated action has been performed via a different communication channel; and
causing, via the first computing device, a user interface including the confirmation to be presented.

24.	(New) The method of claim 12, wherein the first authenticated action and the second authenticated action comprise at least one of: a payment action, an order placement action, or a shopping cart modification action.


Reason for allowance
Claims 1-8, 10-13, 15-18 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on June 09, 2022, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494